Citation Nr: 1632768	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-30 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected status post bronchiolitis, thoracotomy, and right lung biopsy with asbestos-related pleural disease (pleural plaque).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1955 to September 1959 and from April 1965 to April 1969, with additional service in the United States Naval Reserves.    

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction later transferred to the RO in Oakland, California.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The record reflects that the Veteran's TDIU claim was most recently denied in an August 2015 rating decision; however, pursuant to Rice a claim for a TDIU is part of the appeal for a higher disability rating currently before the Board, as the Veteran has asserted that his shortness of breath prevents him from working, and must be adjudicated as such.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required prior to adjudication of the case.

The Veteran has undergone VA examination to assess the severity and manifestations of his service-connected status post bronchiolitis, thoracotomy and right lung biopsy with asbestos related pleural disease, most recently in August 2015.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The August 2015 examination report noted that right and left cardiac catheterization suggested left-sided heart disease as the cause of the Veteran's pulmonary hypertension.  The examiner stated that a chest CT performed in July 2013 showed severe centrilobular emphysema, pleural plaques, and early changes of asbestos related lung disease, and concluded that these may be a cause of decreased DLCO and that dyspnea may be a combination of emphysema and asbestos related lung disease, but also that cardiac disease and decondition may also contribute to the Veteran's dyspnea.  An opinion is of limited probative value when it is phrased in vague terms.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  A higher evaluation is contemplated by the rating schedule for asbestosis that has resulted in pulmonary hypertension, and an opinion must be provided indicating whether it is as likely as not that the Veteran's pulmonary hypertension is a result of, or has been aggravated by, his service-connected respiratory disorders.  Additionally, the examination report states that concerning the pulmonary function test (PFT) performed, the finding for FEV-1% predicted best reflected the Veteran's level of disability, but includes no explanation for why this is so.  While such an explanation is not typically required for purposes of rating respiratory disabilities under the rating schedule, in this instance, the attached August 2015 pulmonary procedure report states that the spirometry did not meet ATS criteria for reproducibility, which limits the accuracy of interpretation; the lack of reproducibility was noted to severely limit any assessment of bronchodilator response.  Given the potential deficiencies of the testing performed, additional rationale is needed to allow for well-informed adjudication by the Board.

As part of his claim for an increased disability rating, the Veteran has asserted that he last worked full-time in March 2011, and that he is no longer able to work due to his shortness of breath.  The August 2015 examination report stated an opinion that the Veteran's dyspnea would prevent physical or semi-sedentary work, but not sedentary work.  However, the report further states that the Veteran "works repairing stoves and has some problems with working on more than 2-3 stoves per day," seeming to indicate that the Veteran remained able to perform some non-sedentary work.  An award of a TDIU is contemplated when service-connected disability renders a veteran unable to obtain or maintain substantially gainful employment.  In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.  This was incorporated into 38 C.F.R. § 4.16(a), which now specifies that marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  On remand, clarification should be sought from the Veteran as to his level(s) of income and employment, whether self-employed and/or part-time, since he last worked full-time in 2011. 

Finally, as the Board is remanding these matters for further development, the AOJ should take action to obtain any relevant outstanding VA treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's outstanding VA treatment records, to include those from August 2015 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact the Veteran and request clarification as to his level of employment since he reportedly last worked full-time in March 2011; this should include a report of the number of hours worked, whether part- or full-time, whether he received payment and how much, whether he was self-employed, etc...  

The Board notes that the August 2015 examination report indicated that the Veteran "works repairing stoves and has some problems with working on more than 2-3 stoves per day," but that the Veteran testified at the April 2016 Board hearing that he stopped working 5-6 years ago.  The Veteran should be requested to clarify this discrepancy.  

3.  After completing the above, schedule the Veteran for an appropriate pulmonary disorders examination to determine the current severity and manifestations of his service-connected status post bronchiolitis, thoracotomy, and right lung biopsy with asbestos-related pleural disease (pleural plaque).  The electronic claims file must be made available to an appropriate examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.

The examiner must administer a complete PFT study, to include the ratio of Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), and the maximum exercise capacity expressed in terms of ml/kg/min oxygen consumption with or without cardiorespiratory limitations.  In so doing, the examiner must administer post-bronchodilator studies unless it is determined that pre-bronchodilator studies are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why this is so.  With respect to the PFT results, the examiner must indicate which test result most accurately reflects the level of disability resulting from the service-connected condition.

The examiner must also determine if the Veteran has cor pulmonale or pulmonary hypertension, and identify whether he requires outpatient oxygen therapy.  The examiner must indicate whether any cor pulmonale or pulmonary hypertension is at least as likely as not (50 percent or greater probability) caused or aggravated by the service-connected respiratory disability.  

Comment on the functional impact of the Veteran's service-connected respiratory disability on his activities of daily living to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.  After interviewing the Veteran, the examiner should document the Veteran's actual work history, including that performed on a part-time basis, over the duration of the appeal period (January 2011 to present).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, conduct any additional development deemed necessary, then readjudicate the Veteran's claims for entitlement to an increased disability rating for service-connected status post bronchiolitis, thoracotomy, and right lung biopsy with asbestos-related pleural disease (pleural plaque) and entitlement to a TDIU in light of the expanded record.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




